USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ____________________       No. 97-1129                                   MELVIN A. BROWN,                                Plaintiff, Appellant,                                         v.                       COMMONWEALTH OF MASSACHUSETTS, ET AL.,                               Defendants, Appellees.                                ____________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                    [Hon. Michael A. Ponsor, U.S. District Judge]                                ____________________                                       Before                               Boudin, Stahl and Lynch,                                   Circuit Judges.                                ____________________            Melvin A. Brown on brief pro se.            Scott                    Harshbarger, Attorney General, and    H.                                                             Gregory                                                                      Williams,       Assistant Attorney General, on brief for appellees Commonwealth of       Massachusetts, Supreme Judicial Court, Appeals Court, Appellate Tax       Board, Chicopee District Court Small Claims Division, and William Weld,       a natural person, as Governor of the Commonwealth of Massachusetts.            William                       J.  O'Grady, Associate City Solicitor, Chicopee Law       Department, on brief for appellee City of Chicopee (City of Chicopee       Board of Sewer Commissioners, and Board of Water Commissioners).                                ____________________                                   August 5, 1997                                ____________________                      Per                            Curiam. Plaintiff-appellant Melvin A. Brown            appeals pro  se from the dismissal of a 42 U.S.C. S 1983            complaint alleging denial of equal protection and deprivation            of property without due process of law. Having carefully            reviewed the record and the parties' briefs, we are persuaded            the decision below should be affirmed essentially for the            reasons stated in the magistrate's report and recommendation            dated December 10, 1996. We add simply that appellant has            waived any substantive due process argument based on his            failure to raise the issue in the district court.                      Affirmed.                                         -2-